DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1,17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,5,13,17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Han et al. (US Pub 2021/0217821 A1, hereinafter referred to as “Han’821”).
Regarding claim 1; Wang teaches a display apparatus (a display device, Fig.1B) comprising: 

    PNG
    media_image1.png
    415
    568
    media_image1.png
    Greyscale

(Fig.1B of Wang reproduced)
an optical module (Fig.6, para. [0078,0385], a camera 111 is set under a second display sub-region A2); 
a display panel disposed on the optical module (see Fig.6, para. [0078,0385], a display substrate is disposed on the camera 111); and 
a display panel driver (a data driver 102 and a scan driver 103, Fig.3B) which drives the display panel (para. [0361]), 
wherein the display panel includes a first display area (the second display sub-region A2) including at least a portion overlapping with the optical module (Fig.6, para. [0385]) and a second display area not overlapping with the optical module in a plan view (a first display sub-region A1 is not overlapping with the camera 111 in a plan view, Figs. 1 and 6), 
wherein the first display area includes pixels having a first pixel structure (e.g., Fig.1B, para. [0195], the second display sub-region A2 includes a plurality of second repeating regions A02. Each second repeating region A02 comprises one first sub-pixel 1, one second sub-pixel 2, and one third sub-pixel 3), and 
wherein the second display area (the first display sub-region A1, Fig.1) includes pixels having a second pixel structure (e.g., Fig.1B, para. [0191], the first display sub-region A1 comprises a plurality of first repeating region A01. Each first repeating region A01 comprises one first sub-pixel 1, one third sub-pixel 3, and two second sub-pixels 2)  different from the first pixel structure (e.g., Fig.1B, the first repeating region A01 is different from the second repeating region A02).
Wang does not teach that a ratio between a total area of the pixels in the first display area and a total area of the first display area is about 2:9.
Han’821 teaches a ratio between a total area of the pixels in the first display area and a total area of the first display area is about 2:9 (Fig.2A, a second display area bb comprises four pixels. Each pixel in the second display area bb comprises four sub-pixels 211. As illustrated in Fig.2A below, in each pixel in the second display area bb, a ratio between a total area of four sub-pixel and an area of the pixel is about 2:9 (i.e., 4:18). Therefore, in the second display area bb, a ratio between total area of sub-pixels  and a total area of the second display area bb is about 2:9).
[AltContent: rect][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    538
    518
    media_image2.png
    Greyscale

	At the time of invention was effectively filed, it would have been obvious to on of ordinary skill in the art to modify the display device of Wang to include the teaching of Han’821 of providing a second display area having a ratio between a total area of sub-pixels and a total area of the second display area bb being about 2:9. The motivation would have been in order to improve the transmittance of the second display sub-region A2.
Regarding claim 2; Wang and Han’821 teach the display apparatus of claim 1 as described above. Wang further teaches that the pixel having the second pixel structure comprises a first subpixel of a first color, a second subpixel of a second color, a third subpixel of a third color and a fourth subpixel of the second color (As shown in Fig.1B, a pixel unit (first repeating pattern A01) comprises one first subpixel 1, one third subpixel 3, and two second subpixels 2. Para. [0048,0095], the first sub-pixel, the second sub-pixel and the third sub-pixel are generally one selected from the group consisting of red sub-pixel, green sub-pixel and blue sub-pixel, respectively. Therefore, the first repeating region A01 includes one first subpixel having first color, one third subpixel 3 having a third color, and two second subpixels 2 having a second color).
Regarding claim 5; Wang and Han’821 teach the display apparatus of claim 2 as described above. Wang further teaches that the pixel having the first pixel structure comprises a first subpixel of the first color, a second subpixel of the second color and a third subpixel of the third color (e.g., Fig.1B, para. [0195], the second display sub-region A2 comprises a plurality of the second repeating regions A02. Para. [0048,0095], the first sub-pixel, the second sub-pixel and the third sub-pixel are generally one selected from the group consisting of red sub-pixel, green sub-pixel and blue sub-pixel, respectively. Therefore, each of the second repeating regions A02 includes one first subpixel 1 having a first color, one second subpixel 2 having a second color, and one third subpixel 3 having a third color).
Regarding claim 13; Wang and Han’821 teach the display apparatus of claim 1 as described above. Wang further teaches that the optical module is a camera module (para. [0077,0078], a camera is set under the second display sub-region A2).
Regarding claim 17; Wang teaches a method of driving a display apparatus, the method comprising: 
driving a first display area (e.g., Fig.1A, para. [0050], driving a second display sub-region A2 comprising a plurality of third pixel units 30) including at least a portion overlapping with an optical module in a plan view (Fig.6, the second display sub-region A2 overlaps with a camera 111), wherein the first display area includes pixels having a first pixel structure (e.g., Fig.1B, para. [0195], the second display sub-region A2 includes a plurality of second repeating regions A02. Each second repeating region A02 comprises a plurality of third pixel units. Each of third pixel units comprises one first sub-pixel 1, one second sub-pixel 2, and one third sub-pixel 3); and 
driving a second display area (Fig.1A, para. [0050], driving a first display sub-region A1 comprises a plurality of first repeating regions A01. Each of first repeating regions A01) not overlapping with the optical module in the plan view (see Fig.6), wherein the second display area includes pixels having a second pixel structure (e.g., Fig.1B, para. [0191], the first display sub-region A1 comprises a plurality of first repeating region A01. Each first repeating region A01 comprises one first sub-pixel 1, one third sub-pixel 3, and two second sub-pixels 2) different from the first pixel structure (see Fig.1B), 
wherein the pixel having the second pixel structure comprises a first subpixel of a first color (Fig.1B, a first subpixel 1 of a first color), a second subpixel of a second color (one second subpixel 2 of a second color), a third subpixel of a third color (a third subpixel 3 of a third color) and a fourth subpixel of the second color (another second subpixel 2 of the second color), and 
wherein the pixel having the first pixel structure comprises a first subpixel of the first color, a second subpixel of the second color and a third subpixel of the third color (Fig.1B, para. [0195], the second display sub-region A2 comprises a plurality of the second repeating regions A02. Each of the second repeating regions A02 includes one first sub-pixel 1, one second sub-pixel 2, and one third sub-pixel 3).
Wang does not teach that a ratio between a total area of the pixels in the first display area and a total area of the first display area is about 2:9.
Han’821 teaches a ratio between a total area of the pixels in the first display area and a total area of the first display area is about 2:9 (Fig.2A, a second display area bb comprises four pixels. Each pixel in the second display area bb comprises four sub-pixels 211. As illustrated in Fig.2A below, in each pixel in the second display area bb, a ratio between a total area of four sub-pixel and an area of the pixel is about 2:9 (i.e., 4:18). Therefore, in the second display area bb, a ratio between total area of sub-pixels (i.e., 6x4 = 24 sub-pixels) and a total area of the second display area bb is about 2:9).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang to include the teaching of Han’821 of providing a second display area having a ratio between a total area of sub-pixels and a total area of the second display area bb being about 2:9. The motivation would have been in order to improve the transmittance of the second display sub-region A2.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Figs. 1B and 2K) in view of Han et al. (US Pub 2021/0217821 A1) as applied to claims 2,5 above; further in view of Huang (US Pub 2020/0279517 A1).
Regarding claim 3; Wang and Han’821 teach the display apparatus of claim 2 as described above. Wang teaches that each of an emission area of the first subpixel, an emission area of the second subpixel, an emission area of the third subpixel and an emission area of the fourth subpixel of the pixel having the second pixel structure has a regular shape (para. [0124], the shapes of the sub-pixels may be a regular shape so that it is relatively easy to be realized from the technological point of view).
Wang does not teach that a rhombus shape.
	Huang teaches that each of sub-pixels has a rhombus shape (Fig.3, para. [0036], a sub-pixel array of an OLED display comprises a pixel unit including one blue sub-pixel, one red sub-pixel, and two green sub-pixels. Each of the sub-pixels has a diamond shape, see para. [0014,0024,0044,0049]).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang to include the teaching of Huang of providing a pixel unit comprising four sub-pixels having a diamond shape. More specifically, four sub-pixels of each pixel unit in the first display sub-region A1 of Wang have a diamond shape. The motivation would have been in order to obtain a preferred manufacturer design for the pixel shape.
Regarding claim 6; Wang and Han’821 teach the display apparatus of claim 5 as described above. Wang further teaches that each of an emission area of the first subpixel, an emission area of the second subpixel, an emission area of the third subpixel and an emission area of the fourth subpixel of the pixel having the second pixel structure has a regular shape (para. [0124], the shapes of the sub-pixels may be a regular shape so that it is relatively easy to be realized from the technological point of view), and wherein each of an emission area of the first subpixel, an emission area of the second subpixel and an emission area of the third subpixel of the pixel having the first pixel structure has a rectangular shape (Figs.1B, light emitting areas of first sub-pixel 1, second sub-pixel 2, and third sub-pixel 3 have a rectangular shape).
Wang does not teach that emission areas having the second pixel structure has a rhombus shape.
	Huang teaches that emission areas having the second pixel structure has a rhombus shape (Fig.3, para. [0036], a sub-pixel array of an OLED display comprises a pixel unit including one blue sub-pixel, one red sub-pixel, and two green sub-pixels. Each of the sub-pixels has a diamond shape, see para. [0014,0024,0044,0049]).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang to include the teaching of Huang of providing a pixel unit comprising four sub-pixels having a diamond shape. More specifically, four sub-pixels of each pixel unit in the first display sub-region A1 of Wang have a diamond shape. The motivation would have been in order to obtain a preferred design.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (Figs. 1B and 2K) in view of Han et al. (US Pub 2021/0217821 A1) and Huang (US Pub 2020/0279517 A1) as applied to claim 3 above; and further in view of Wang (Fig. 1G).
Regarding claim 4; Wang, Han’821, and Huang teach the display apparatus of claim 3 as described above. In a first embodiment (e.g., Fig.1B), Wang does not teach each of the emission area of the first subpixel and the emission area of the third subpixel of the pixel having the second pixel structure are greater tHan’821 each of the emission area of the second subpixel and the emission area of the fourth subpixel of the pixel having the second pixel structure. 
However, in a third embodiment (e.g., Fig.1G), Wang teaches that each of the emission area of the first subpixel and the emission area of the third subpixel of the pixel having the second pixel structure are greater tHan’821 each of the emission area of the second subpixel and the emission area of the fourth subpixel of the pixel having the second pixel structure (para. [0120], in the first display sub-region A1, light emitting areas of two second sub-pixels 2 are both smaller tHan’821 a light emitting area of one first sub-pixel 1. Likewise, light emitting areas of two second sub-pixels 2 are both smaller tHan’821 a light emitting area of the third sub-pixel 3).
	At the time of invention was effectively filed, it would have been obvious to modify the first embodiment of Wang and Huang to include the third embodiment of Wang of providing light emitting areas of two second subpixels 2 both smaller than a light emitting area of one first subpixel 1 and one third subpixel 3. The motivation would have been in order to improve display quality and to reduce the size of the pixel unit because the light emitting efficiency of green subpixel (e.g., second subpixel is green color) is higher tHan’821 that of other color subpixels (Wang, para. [0120]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (Figs. 1B and 2K) in view of Han et al. (US Pub 2021/0217821 A1) as applied to claim 5 above; further in view of Jian et al. (US Pub 2020/0411607 A1).
Regarding claim 8; Wang and Han’821 teach the display apparatus of claim 5 as described above. Wang and Han’821 do not teach that the first subpixel of the first pixel structure and the first subpixel of the second pixel structure are connected to a same data line, wherein the second subpixel of the first pixel structure and the second subpixel of the second pixel structure are connected to a same data line, and wherein the third subpixel of the first pixel structure and the third subpixel of the second pixel structure are connected to a same data line. 
 	Jian teaches the first subpixel of the first pixel structure and the first subpixel of the second pixel structure are connected to a same data line (Fig.3, para. [0037], a red sub-pixel of a first pixel unit 111 and a red sub-pixel unit 121 arranged in the same column are connected to the same data line 13), wherein the second subpixel of the first pixel structure and the second subpixel of the second pixel structure are connected to a same data line (Fig.3, a green sub-pixel of a first pixel unit 111 and a green sub-pixel unit 121 arranged in the same column are connected to the same data line 13), and wherein the third subpixel of the first pixel structure and the third subpixel of the second pixel structure are connected to a same data line (Fig.3, a blue sub-pixel of a first pixel unit 111 and a blue sub-pixel unit 121 arranged in the same column are connected to the same data line 13).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang to include the method of Jian of connecting sub-pixels of first pixel units and second pixel units arranged in the same column to the same data line. The motivation would have been in order to simplify the driving circuit.
Claims 9,18 are rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment (Fig.1B) of Wang et al (US Pub 2021/0065625 A1) in view of Han et al. (US Pub 2021/0217821 A1) as applied to claims 5,17 above; further in view of a fourth embodiment (Fig.2D) of Wang et al. (US Pub 2021/0065625 A1) and Jian et al. (US Pub 2020/0411607 A1).
Regarding claim 9; Wang and Han’821 teach the display apparatus of claim 5 as described above. 
	Wang (Fig. 1B) does not teach that pixel units in the second display sub-region are arranged in a checkerboard pattern. However, in a fourth embodiment (Fig.2D), Wang discloses that pixel units in the second display sub-region A2 are arranged in a checkerboard pattern.
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel arrangement in the second display sub-region as illustrated in Fig.1B of Wang to include the pixel arrangement of pixel units in the second display sub-region as illustrated in Fig.2D of Wang. The motivation would have been in order to increase transmittance of the second display sub-region. Thus, it would improve the efficiency of the camera.
Wang does not teach that first to fourth subpixels of a first pixel having the second pixel structure are connected to first to fourth data lines, respectively, first to fourth subpixels of a second pixel having the second pixel structure and disposed adjacent to the first pixel having the second pixel structure are connected to fifth to eighth data lines, respectively, and first to fourth subpixels of a third pixel having the second pixel structure and disposed adjacent to the second pixel having the second pixel structure are connected to ninth to twelfth data lines, respectively, and wherein first to third subpixels of a first pixel having the first pixel structure are connected to the first to third data lines, respectively, and first to third subpixels of a second pixel having the first pixel structure and disposed adjacent to the first pixel having the first pixel structure are connected to the nine to eleventh data lines, respectively.
	Jian teaches a method of connecting subpixels arranged on the same column of first pixel unit and second pixel unit to the same data line (Fig.3, para. [0037]).




[AltContent: textbox (DL10)][AltContent: textbox (First A2 pixel)][AltContent: arrow][AltContent: textbox (DL9)][AltContent: textbox (DL2)][AltContent: arrow][AltContent: textbox (DL2)][AltContent: textbox (DL1)][AltContent: arrow]
[AltContent: textbox (Second A2 pixel)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: textbox (Third A1 pixel)][AltContent: textbox (Second A1 pixel A1)][AltContent: textbox (First A1 pixel)][AltContent: arrow][AltContent: textbox (DL10)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: textbox (DL10)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    1716
    2022
    media_image3.png
    Greyscale



(Fig.2D of Wang as modified by Jian)
	Accordingly, a combination of Wang and Jian would render a display device (e.g., Fig.2D of Wang as reproduced above) in which data lines DL1-DL12 respectively connect subpixels of pixel units 30 in the second display sub-region A2 and pixel units 40 in the first display sub-region A1. More specifically, the same data line connects subpixels arranged in the same column. Therefore, the combination of Wang and Jian further teaches that first to fourth subpixels of a first pixel having the second pixel structure are connected to first to fourth data lines, respectively (see Fig.2D of Wang as modified by Jian reproduced above, data lines DL1-DL4 are respectively connected to first to fourth subpixels of a first A1 pixel in the first display sub-region A1), first to fourth subpixels of a second pixel having the second pixel structure and disposed adjacent to the first pixel having the second pixel structure are connected to fifth to eighth data lines, respectively (similarly, four data lines DL5-DL8 are respectively connected to four subpixels of a second A1 pixel which is disposed adjacent to the first pixel in the first display sub-region A1), and first to fourth subpixels of a third pixel having the second pixel structure and disposed adjacent to the second pixel having the second pixel structure are connected to ninth to twelfth data lines, respectively, (similarly, four data lines DL9-DL12 are respectively connected to four subpixels of a third A1 pixel which is disposed adjacent to the second pixel in the first display sub-region A1) and wherein first to third subpixels of a first pixel having the first pixel structure are connected to the first to third data lines, respectively, (Fig.2D of Wang as modified by Jian reproduced above, three subpixels of a first A2 pixel are respectively connected to the data lines DL1-DL3) and first to third subpixels of a second pixel having the first pixel structure and disposed adjacent to the first pixel having the first pixel structure are connected to the nine to eleventh data lines, respectively (similarly, three subpixels of a second A2 pixel which is disposed adjacent to the first A2 pixel are respectively connected to data lines DL9-DL11).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang to include the method of Jian of connecting sub-pixels of first pixel units and second pixel units arranged in the same column to the same data line. The motivation would have been in order to simplify the driving circuit.	
Regarding claim 18; Wang and Han’821 teach the method of claim 17 as discussed above. The limitation of claim 18 is substantially similar to claim 9. Thus, claim 18 is rejected based on the same analysis as the rejection of claim 9.
Claims 10,19 are rejected under 35 U.S.C. 103 as being unpatentable over a Wang (Figs. 1B and 2K) in view of  in view of Han et al. (US Pub 2021/0217821 A1) as applied to claims 5,17 above; further in view of a fifth embodiment (Fig.2E) of Wang et al. (US Pub 2021/0065625 A1) and Jian et al. (US Pub 2020/0411607 A1).
Regarding claim 10; Wang and Han’821 teach the display apparatus of claim 5 as described above. 
Wang (Figs. 1B) does not teach that pixel units in the second display sub-region are arranged adjacent to each other in a row direction. However, in a fifth embodiment (Fig.2E), Wang discloses that pixel units in the second display sub-region A2 are arranged adjacent to each other in a row direction.
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel arrangement in the second display sub-region as illustrated in Fig.1B of Wang to include the pixel arrangement of pixel units in the second display sub-region as illustrated in Fig.2E of Wang. The motivation would have been in order to increase transmittance of the second display sub-region. Thus, it would improve the efficiency of the camera.
Wang does not teach that first to fourth subpixels of a first pixel having the second pixel structure are connected to first to fourth data lines, respectively, first to fourth subpixels of a second pixel having the second pixel structure and disposed adjacent to the first pixel having the second pixel structure are connected to fifth to eighth data lines, respectively, and first to fourth subpixels of a third pixel having the second pixel structure and disposed adjacent to the second pixel having the second pixel structure are connected to ninth to twelfth data lines, respectively, and wherein first to third subpixels of a first pixel having the first pixel structure are connected to the first to third data lines, respectively, and first to third subpixels of a second pixel having the first pixel structure and disposed adjacent to the first pixel having the first pixel structure are connected to the fifth to seventh data lines, respectively.
Jian teaches a method of connecting subpixels arranged on the same column of first pixel unit and second pixel unit to the same data line (Fig.3, para. [0037]).

[AltContent: textbox (DL12)][AltContent: arrow][AltContent: textbox (First A2 pixel)][AltContent: textbox (DL5)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Second A2 pixel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (DL1)][AltContent: arrow][AltContent: textbox (Third A1 pixel)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Second A1 pixel)][AltContent: arrow][AltContent: textbox (First A1 pixel)][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image4.png
    1683
    2099
    media_image4.png
    Greyscale



(Fig.2E of Wang as modified by Jian)
Accordingly, a combination of Wang and Jian would render a display device (e.g., Fig.2E of Wang as reproduced below) in which data lines DL1-DL12 respectively connect subpixels of pixel units 30 in the second display sub-region A2 and pixel units 40 in the first display sub-region A1. More specifically, the same data line connects subpixels arranged in the same column. Therefore, the combination of Wang and Jian further teaches first to fourth subpixels of a first pixel having the second pixel structure are connected to first to fourth data lines, respectively, first to fourth subpixels of a second pixel having the second pixel structure and disposed adjacent to the first pixel having the second pixel structure are connected to fifth to eighth data lines, respectively, and first to fourth subpixels of a third pixel having the second pixel structure and disposed adjacent to the second pixel having the second pixel structure are connected to ninth to twelfth data lines, respectively, (see annotation of Fig.2E of Wang as modified by Jian) and wherein first to third subpixels of a first pixel having the first pixel structure are connected to the first to third data lines, respectively, (Fig.2E of Wang as modified by Jian, subpixels of first A2 pixel are respectively connected to data lines DL1-DL3) and first to third subpixels of a second pixel having the first pixel structure and disposed adjacent to the first pixel having the first pixel structure are connected to the fifth to seventh data lines, respectively (similarly, three subpixels of a second A2 pixel are respectively connected to data lines DL5-DL7). 
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang to include the method of Jian of connecting sub-pixels of first pixel units and second pixel units arranged in the same column to the same data line. The motivation would have been in order to simplify the driving circuit.	
Regarding claim 19; Wang and Han’821 teach the method of claim 17 as discussed above. The limitation of claim 19 is substantially similar to claim 10. Thus, claim 19 is rejected based on the same analysis as the rejection of claim 10.
Claims 11,12,20,21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Figs. 1B and 2K) in view of Han et al. (US Pub 2021/0217821 A1) as applied to claims 5,17 above; further in view of Lee et al. (US Pub 2017/0069290 A1).
Regarding claim 11; Wang and Han’821 teach the display apparatus of claim 5 as described above. Wang does not teach that when input image data comprise a first color first data, a second color first data, a third color first data, a first color second data, a second color second data and a third color second data, the display panel driver is configured to apply a data voltage corresponding to an average value of the first color first data and the first color second data to the first subpixel of the pixel having the second pixel structure, a data voltage corresponding to a value of the second color first data to the second subpixel of the pixel having the second pixel structure, a data voltage corresponding to an average value of the third color first data and the third color second data to the third subpixel of the pixel having the second pixel structure and a data voltage corresponding to a value of the second color second data to the fourth subpixel of the pixel having the second pixel structure.
	Lee teaches that when input image data comprise a first color first data, a second color first data, a third color first data, a first color second data, a second color second data and a third color second data (Fig.6, para. [0073], Lee discloses a method of performing an operation of applying image signals to a pixel unit comprising four subpixels: one Red subpixel, one Green subpixel, and a first and second Blue subpixels. In particular, the input signals comprises two successive input signals including first and second red image signals, first and second green image signals, and first and second blue image signals), the display panel driver is configured to apply a data voltage corresponding to an average value of the first color first data and the first color second data to the first subpixel of the pixel having the second pixel structure (para. [0073], an output red image signal applied to the Red subpixel is calculated by using an average value of the first and second red image signals), a data voltage corresponding to a value of the second color first data to the second subpixel of the pixel having the second pixel structure (para. [0074], the first blue image signal is applied to the first blue subpixel as a first output blue image signal), a data voltage corresponding to an average value of the third color first data and the third color second data to the third subpixel of the pixel having the second pixel structure (para. [0073], the output green image signal applied to the Green subpixel is calculated by using an average value of the first and second green image signals) and a data voltage corresponding to a value of the second color second data to the fourth subpixel of the pixel having the second pixel structure (para. [0074], the second blue image signal is applied to the second Blue subpixel B2 as a second output blue image signal).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang to include the method of Lee of applying two successive image signals including six image signals to a pixel unit including four subpixels. The motivation would have been in order to convert RGB input signals into output signals for applying to a pixel units.
Regarding claim 12; Wang, Han’821, and Lee teach the display apparatus of claim 11 as described above. Wang does not teach that when the input image data comprise a first color third data, a second color third data, a third color third data, a first color fourth data, a second color fourth data and a third color fourth data, the display panel driver is configured to apply a data voltage corresponding to an average value of the first color third data and the first color fourth data to the first subpixel of the pixel having the first pixel structure, a data voltage corresponding to a value of the second color third data to the second subpixel of the pixel having the first pixel structure and a data voltage corresponding to an average value of the third color third data and the third color fourth data Z4 to the third subpixel of the pixel having the first pixel structure.
	Lee teaches that when the input image data comprise a first color third data, a second color third data, a third color third data, a first color fourth data, a second color fourth data and a third color fourth data (para. [0073], two successive input signals includes first and second red image signals, first and second green image signals, and first and second blue image signals), the display panel driver is configured to apply a data voltage corresponding to an average value of the first color third data and the first color fourth data to the first subpixel of the pixel having the first pixel structure (para. [0073], the output signal generator 112 may calculate an output red image signal by using an average value of the first and second red image signals), a data voltage corresponding to a value of the second color third data to the second subpixel of the pixel having the first pixel structure (para. [0074], an output signal generator 112 may directly borrow a value of the first blue image signal and apply that value as the first output blue image signal) and a data voltage corresponding to an average value of the third color third data and the third color fourth data Z4 to the third subpixel of the pixel having the first pixel structure (para. [0073], the output signal generator calculates an output green image signal by using an average value of the first and second green image signals).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of driving pixel units in the second display sub-region A2 of Wang to include the method of Lee of calculating output red signal by using an average value of first and second (input) red image signals; calculating output blue image signal by using a first blue (input) image signal; and calculating output green image signal by using an average value of first and second green (input) image signals. The motivation would have been in order to convert RGB input signals into output signals for applying to the pixel units.
Regarding claim 20; Wang and Han’821 teach the method of claim 17 as discussed above. The limitation of claim 20 is substantially similar to claim 11. Thus, claim 20 is rejected based on the same analysis as the rejection of claim 11.
Regarding claim 21; Wang, Han’821, and Lee teach the method of claim 20 as discussed above. The limitation of claim 21 is substantially similar to claim 12. Thus, claim 21 is rejected based on the same analysis as the rejection of claim 12.
Claims 14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Figs. 1B and 2K) in view of Han et al. (US Pub 2021/0217821 A1) as applied to claim 13 above; further in view of Han et al. (US Pub 2020/0212147 A1, hereinafter referred to as “Han’147”).
Regarding claim 14; Wang and Han’821  teaches the display apparatus of claim 13 as described above. Wang further teaches that the camera module is disposed at a first end portion of an optical module substrate (Figs. 5 and 6; the camera 111 is disposed at a lower end of a display substrate DP), wherein the first display area (the second display sub-region A2) is disposed at a first end portion of the display panel corresponding to the first end portion of the optical module substrate (Fig.6, the second display sub-region A2 is disposed at the lower end portion of the display substrate DP corresponding to the camera 111); wherein the first display area covers the camera module in the plan view (see Fig.6); and wherein the first display area has a rectangular shape (para. [0268], Fig.2D-2G, the second display sub-region A2 has a rectangular shape).
	Wang and Han’821  does not explicitly teach that the camera module has a circular shape.
	Han’147 teaches that the camera module has a circular shape (Fig.2, para. [0115], a camera module CM has a circular shape).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang to include the teaching of Han’147 of providing a round-shape camera module. The motivation would have been in order to improve the efficiency of focusing light onto image sensor.
Regarding claim 15; Wang and Han’821 teach the display apparatus of claim 13 as described above. Wang further teaches that the camera module is disposed at a first end portion of an optical module substrate (Figs. 5 and 6; the camera 111 is disposed at a lower end of a display substrate DP), wherein the first display area (the second display sub-region A2) is disposed at a first end portion of the display panel corresponding to the first end portion of the optical module substrate (Fig.6, the second display sub-region A2 is disposed at the lower end portion of the display substrate DP corresponding to the camera 111); wherein the first display area covers the camera module in the plan view (see Fig.6); and the first display area has a circular shape (see Fig.5, the second display sub-region A2 has a circular shape).
Wang does not explicitly teach that the camera module has a circular shape.
	Han’147 teaches that the camera module has a circular shape (Fig.2, para. [0115], a camera module CM has a circular shape).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang to include the teaching of Han’147 of providing a round-shape camera module. The motivation would have been in order to improve the efficiency of focusing light onto image sensor.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (Figs. 1B and 2K) in view of Han et al. (US Pub 2021/0217821 A1) as applied to claim 1 above; further view of Park et al. (US Pub 2015/0288681 A1) and Han et al. (US Pub 2020/0212147 A1).
Regarding claim 16; Wang and Han’821 teach the display apparatus of claim 1 as described above. Wang further teaches that the optical module disposed at a first end portion of an optical module substrate (see Fig.6, a camera 111 is disposed at a lower end portion of a display substrate DP), wherein the first display area of the display panel is disposed at a first end portion of the display panel corresponding to the first end portion of the optical module substrate (see Fig.6), wherein the first display area of the display panel covers the plurality of the optical module in the plan view (see Fig.6); and wherein the first display area has a rectangular shape (para. [0268], Fig.2D-2G, the second display sub-region A2 has a rectangular shape).
	Wang does not teach that the optical module includes a face recognition sensor module, the face recognition sensor module comprises a plurality of face recognition sensors.
	Park teaches the optical module includes a face recognition sensor module, the face recognition sensor module comprises a plurality of face recognition sensors (para. [0080], a camera 340 includes face recognizing sensor).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang to include the method of Park of providing a camera including face recognition sensor. The motivation would have been in order to improve the security of the device.
Wang and Park do not teach the face recognition sensor has a circular shape.
	Han’147 teaches that the camera module has a circular shape (Fig.2, para. [0115], a camera module CM has a circular shape).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang to include the teaching of Han’821 of providing a round-shape camera module. The motivation would have been in order to improve the efficiency of focusing light onto image sensor.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691 

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691